Citation Nr: 0801632	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  04-36 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1967 to 
August 1969.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in May 2007.  This matter was 
originally on appeal from a January 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.


FINDING OF FACT

Hypertension is not related to active service or to service-
connected disability.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service and 
is not causally related to service-connected disability.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

Pursuant to the Board's May 2007 Remand, the Appeals 
Management Center (AMC) obtained VA treatment records from 
Mobile outpatient clinic, afforded the veteran a VA 
examination to determine the etiology of his hypertension, 
and issued a supplemental statement of the case (SSOC).  
Based on the foregoing actions, the Board finds that there 
has been compliance with the Board's May 2007 Remand.  
Stegall v. West, 11 Vet. App. 268 (1998).

II.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006). 

Letters dated in May 2003, May 2004, and May 2007 fully 
satisfied the duty to notify provisions. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002). The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The May 2004 letter told him to 
provide any relevant evidence in his possession.  The May 
2007 letter advised the veteran of how VA determines 
disability ratings and effective dates.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Although the 2004 and 2007 letters were not sent prior to 
initial adjudication of the veteran's claim, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice, and the claim was readjudicated and an 
additional supplemental statement of the case (SSOC) was 
provided to the veteran in July 2007.  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  The 
veteran was also accorded a VA examination in June 2007. 38 
C.F.R. § 3.159(c)(4).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

III.	Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The 
first question that must be addressed, therefore, is whether 
incurrence of hypertension is factually shown during service.  
The Board concludes it was not.  The service medical records 
are absent a diagnosis of hypertension.  On the clinical 
examination for separation from service, the veteran's blood 
pressure was 122/82.  Thus, there is no medical evidence that 
shows that the veteran suffered from hypertension during 
service. 
   
As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 
3.304, 3.307 and 3.309(a).  Hypertension can be service-
connected on such a basis.  However, the first showing of 
hypertension in the record is a 1995 private medical record 
which notes a history of hypertension.  There is no evidence 
of hypertension within one year of the veteran's discharge.   

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  In light of 
lack of any relevant history reported between the veteran's 
date of discharge in 1969 and 1995, first indication of 
hypertension, service connection is not warranted under 
38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury pursuant to 38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).  Effective October 10, 2006, 38 C.F.R. § 3.310 was 
amended to implement the holding in Allen v. Brown, 7 Vet. 
App. 439 (1995) for secondary service connection on the basis 
of the aggravation of a nonservice-connected disorder by 
service- connected disability.  See 71 Fed. Reg. 52744 
(2006).  The amendment essentially codifies Allen with 
language that requires that a baseline level of severity of 
the nonservice- connected disease or injury must be 
established by medical evidence created before the onset of 
aggravation.  Although the RO did not consider this 
amendment, the veteran is not prejudiced by the Board's 
consideration of this amendment in the first instance because 
it is codification of interpretation of existing law as 
announced by the United States Court of Appeals for Veterans 
Claims (Court) in Allen.

In this case, the appellant clearly has a current disability.  
He has been diagnosed with hypertension.  The remaining 
question, therefore, is whether there is medical evidence of 
a relationship between the current disability and service or 
a service-connected disability.  However, there is no 
competent medical evidence of record that relates the 
veteran's hypertension to his military service or to a 
service-connected disability.  The Board notes that the 
veteran stated in October 2004 that he was advised by his 
doctor at the VA clinic in Mobile that it was very likely 
that his hypertension was a direct result of his service-
connected PTSD.  However, the records from that outpatient 
clinic do not include such an opinion, and the veteran has 
not submitted such an opinion.  Further, the veteran was 
afforded a VA examination in June 2007 to determine the 
etiology of his hypertension.  After a review of the claims 
file and physical examination of the veteran, the examiner 
diagnosed the veteran with well-controlled essential 
hypertension and opined that it was less likely than not that 
the hypertension was caused or chronically worsened by the 
service-connected PTSD.  
    
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  


ORDER

Entitlement to service connection for hypertension, to 
include as secondary to service-connected PTSD, is denied.



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


